                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION




  UNITED STATES OF AMERICA,
                                                  CR 11-12-H-DLC
                      Plaintiff,

        vs.                                        ORDER

  CURTIS DONALD CLINE,

                      Defendant.



      Before the Court is the United States' Unopposed Motion for Telephonic

Testimony. (Doc. 87.)

      IT IS ORDERED that the motion (Doc. 87) is GRANTED. Patricia Pizzo

may testify by telephone at the revocation hearing in this matter. The United

States shall make arrangements with the Court's information technology

department and Ms. Pizzo.

      DATED this ~       day of August, 2019.




                                             Dana L. Christensen, Chief Judge
                                             United States District Court




                                       -1-
